Exhibit 10.53

 

FIRST AMENDMENT TO

 

EXELON CORPORATION

 

EXECUTIVE DEATH BENEFITS PLAN

 

WHEREAS, Exelon Corporation, a Pennsylvania corporation (the “Company”), has
adopted and maintains a supplemental death benefits plan for the benefit of
selected executives titled “Exelon Corporation Executive Death Benefits Plan”
(the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan (a) to freeze participation in
the Plan, and (b) to provide a gross-up payment upon distribution of an
insurance policy to a participant in the Plan.

 

NOW, THEREFORE, RESOLVED, that pursuant to the power of amendment contained in
Section 7.1 of the Plan, the Plan is amended, effective January 1, 2006, as
follows:

 

1. Article 1 of the Plan is amended by inserting the following new sentence at
the end thereof:

 

Participation in the Plan is frozen as of January 1, 2006 and an individual who
is not a Participant as of January 1, 2006 shall not be a Participant at any
time.

 

 

2. Subdivision (H) of Article 2 is amended by adding the following new sentence
at the end thereof:

 

An individual who is not a Participant as of January 1, 2006 shall not be a
Participant at any time.

 

3. Section 3.1 of the Plan is amended by adding the following new sentence at
the end thereof:

 

 



--------------------------------------------------------------------------------

An individual who is not a Participant as of January 1, 2006 shall not be a
Participant at any time.

 

4. Section 4.4 of the Plan is amended by adding the following new sentence
immediately after the first sentence contained therein:

 

In addition to distributing the Policy to the Participant, a payment shall be
made in an amount (the “Gross-Up Payment”) such that after payment by the
Participant’s Beneficiary of all taxes on income attributable to the
distribution of the Policy, including, without limitation, any income taxes
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to all incomes taxes imposed upon the income attributable
to the distribution of the Policy.

 

 

IN WITNESS WHEREOF, Exelon Corporation has caused this Amendment to be executed
by its duly authorized officer on this      day of
                                , 2006.

 

 

EXELON CORPORATION By:     

Title:     

 

 

Attest:   

 

2